        Case 1:15-md-02657-FDS Document 1711 Filed 10/28/19 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
___________________________________
                                     )
IN RE: ZOFRAN® (ONDANSETRON) )
PRODUCTS LIABILITY LITIGATION )           MDL No. 1:15-md-2657-FDS
                                     )
This Document Relates To:            )    Judge F. Dennis Saylor, IV
                                     )
      All Actions                    )
___________________________________ )

                PLAINTIFFS’ RESPONSE IN OPPOSITION TO
    DEFENDANT’S EMERGENCY MOTION FOR LEAVE TO FILE REPLY BRIEF
   IN EXCESS OF THE PAGE LIMIIT IN FURTHER SUPPORT OF ITS RENEWED
                  MOTION FOR SUMMARY JUDGEMENT
                    BASED ON FEDERAL PREEMPTION

       The Defendant’s Emergency Motion for Leave to file a 30 page preemption reply brief –

ten pages beyond the allowable limit – exceeds any concept of reasonableness under the

circumstances.

       First, GSK submitted 50 pages of Motion/Memorandum briefing (Dkts. 1594, 1595);

another 54 page Statement of Material Facts (Dkt. 1594-1); and 143 Exhibits numbering in the

thousands of pages (Dkt. 1594-2, Declaration of J. Hill). It defies credulity to think that GSK

has any more to say on the subject matter that has not already been said countless times before,

both in this motion and in prior ones addressing federal preemption.

       Second, a Reply brief is just that – a reply. It is not intended to be a full recantation of

the original motion or of every thought a party has on the subject. It is not a platform to

regurgitate matters that have been covered time and again in prior briefing. Indeed, it is not lost

on counsel that the Local Rules of this District do not even permit the filing of a Reply brief

absent court approval. Local Rule D. Mass. 7.1(b)(3).




                                                  1
        Case 1:15-md-02657-FDS Document 1711 Filed 10/28/19 Page 2 of 3



       Finally, to the extent that this Court does permit any enlargement of the 20 page

limitation, Plaintiff would request that any such Order limit GSK’s brief to true reply briefing,

addressing specific newly articulated matters in Plaintiffs’ Opposition, and that GSK not be

permitted to use the reply brief as a vehicle to restate previously articulated grounds.

                                                      Respectfully submitted,

                                                      /s/ Robert K. Jenner
                                                      Robert K. Jenner (BBO No. 569381)
                                                      JENNER LAW, P.C.
                                                      1829 Reisterstown Road, Suite 350
                                                      Baltimore, MD 21208
                                                      410-413-2155
                                                      rjenner@jennerlawfirm.com

                                                      Tobias L. Millrood
                                                      POGUST MILLROOD LLC
                                                      8 Tower Bridge, Suite 940
                                                      Conshohocken, PA 19428
                                                      610-941-4204
                                                      tmillrood@pogustmillrood.com

                                                      Kimberly D. Barone Baden
                                                      MOTLEY RICE LLC
                                                      28 Bridgeside Boulevard
                                                      Mount Pleasant, SC 29464
                                                      843-216-9265
                                                      kbarone@motleyrice.com

                                                      M. Elizabeth Graham
                                                      GRANT & EISENHOFER P.A.
                                                      123 S. Justison Street
                                                      Wilmington, DE 19801
                                                      302-622-7099
                                                      egraham@gelaw.com




                                                  2
       Case 1:15-md-02657-FDS Document 1711 Filed 10/28/19 Page 3 of 3




                                          James D. Gotz
                                          HAUSFELD
                                          One Marina Park Drive, Suite 1410
                                          Boston, MA 02210
                                          617-207-0600
                                          jgotz@hausfeld.com

Dated: October 28, 2019                   Attorneys for Plaintiffs




                                      3
